[Cite as State v. Gibson, 2010-Ohio-5632.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                     HIGHLAND COUNTY

STATE OF OHIO,                        :    Case No. 09CA16
                                      :
     Plaintiff-Appellee,              :
                                      :    DECISION AND
     v.                               :    JUDGMENT ENTRY
                                      :
ROBERT GIBSON,                        :
                                      :    Released 11/4/10
     Defendant-Appellant.             :
______________________________________________________________________
                            APPEARANCES:

Carol Ann Curren, Greenfield, Ohio, for appellant.

James B. Grandey, HIGHLAND COUNTY PROSECUTOR, and Anneka P. Collins,
HIGHLAND COUNTY ASSISTANT PROSECUTOR, for appellee.
______________________________________________________________________
Harsha, J.1

          {¶1}   Robert Gibson appeals his conviction for one count of having weapons

while under disability. Gibson contends that 1.) he did not knowingly, voluntarily or

intelligently enter a guilty plea to the charge; 2.) the trial court abused its discretion

when it refused to grant a continuance; and 3.) trial counsel rendered ineffective

assistance. However, because the trial court’s sentencing entry does not contain the

guilty plea, the jury verdict, or the finding of the court upon which the convictions were

based, it does not constitute a final, appealable order. Thus, we lack jurisdiction to

consider this appeal and must dismiss it.

                                               I. Facts

          {¶2}   The Highland County Grand Jury indicted Gibson on one count of

tampering with evidence, in violation of R.C. 2921.12(A)(1), and one count of having


1
    This case was reassigned to Judge Harsha on August 24, 2010.
Highland App. No. 09CA16                                                                       2


weapons while under disability, in violation of R.C. 2923.13(A)(3), both third degree

felonies. Gibson was ultimately sentenced on the weapons charge, and the remaining

count of the indictment was “nolled and dismissed.” After sentencing, Gibson filed this

appeal.

                                  II. Assignments of Error

       {¶3}   Gibson assigns the following errors for our review:

       Appellant did not knowingly, intelligently, and voluntarily enter a plea of
       guilty as a result of ineffective assistance of counsel in being unprepared
       to go to trial in violation of criminal rule 11(c) and his federal constitutional
       rights.

       The trial court abused its discretion to the detriment of the defendant when
       it refused to grant a continuance when informed that defense counsel had
       not had time to prepare for trial.

       The defendant was deprived of his Sixth Amendment rights by ineffective
       assistance of counsel.

                             III. Final, Appealable Order

       {¶4}   Before we address the merits of the appeal, we must decide whether we

have jurisdiction to do so. Appellate courts “have such jurisdiction as may be provided

by law to review and affirm, modify, or reverse judgments or final orders of the courts of

record inferior to the court of appeals within the district[.]” Section 3(B)(2), Article IV,

Ohio Constitution; see, also, R.C. 2505.03(A); R.C. 2953.02. If a court’s order is not

final and appealable, we have no jurisdiction to review the matter and must dismiss the

appeal. Eddie v. Saunders, Gallia App. No. 07CA7, 2008-Ohio-4755, at ¶11. If the

parties do not raise the jurisdictional issue, we must raise it sua sponte. Sexton v.

Conley (Aug. 7, 2000), Scioto App. No. 99CA2655, 2000 WL 1137463, at *2.

       {¶5}   “[I]n order to decide whether an order issued by a trial court in a criminal
Highland App. No. 09CA16                                                                                   3


proceeding is a reviewable final order, appellate courts should apply the definitions of

‘final order’ contained in R.C. 2505.02.” State v. Baker, 119 Ohio St. 3d 197, 2008-Ohio-

3330, 893 N.E.2d 163, at ¶6, quoting State v. Muncie, 91 Ohio St. 3d 440, 444, 2001-

Ohio-93, 746 N.E.2d 1092. Under R.C. 2505.02(B)(1), an order is a final order if it

“affects a substantial right in an action that in effect determines the action and prevents

a judgment[.]” “Undoubtedly, a judgment of conviction qualifies as an order that ‘affects

a substantial right’ and ‘determines the action and prevents a judgment’ in favor of the

defendant.” Baker at ¶9.

        {¶6}    “A judgment of conviction is a final appealable order under R.C. 2505.02

when it sets forth (1) the guilty plea, the jury verdict, or the finding of the court upon

which the conviction is based; (2) the sentence; (3) the signature of the judge; and (4)

entry on the journal by the clerk of court.” Baker at syllabus, explaining Crim.R. 32(C).

Furthermore, allowing multiple documents to create a final appealable order is generally

improper, and all required information must be present in a single document.2 Id. at

¶17. Cf. State v. Ketterer, Slip Opinion No. 2010-Ohio-3831, at ¶17 (holding that

“[c]apital cases, in which an R.C. 2929.03(F) sentencing opinion is necessary, are clear

exceptions to Baker’s ‘one document’ rule”).

        {¶7}    Here, the court’s sentencing entry does not contain “the guilty plea, the

jury verdict, or the finding of the court upon which the conviction is based.” The court

simply stated that Gibson “has been found guilty and convicted of: Having Weapons

While Under Disability.” The court made no reference to the basis for his conviction.

Thus, the court’s entry is not a final, appealable order.


2
 Thus, we cannot simply review the record to determine the factual basis for Gibson’s conviction for the
crime of having weapons while under disability.
Highland App. No. 09CA16                                                                  4


      {¶8}   Accordingly, we dismiss this appeal for lack of a final, appealable order.

However, we note that Gibson “has an adequate remedy at law by way of a motion in

the trial court requesting a revised sentencing entry.” Dunn v. Smith, 119 Ohio St. 3d
364, 2008-Ohio-4565, 894 N.E.2d 312, at ¶8.

                                                                  APPEAL DISMISSED.
Highland App. No. 09CA16                                                                   5


                                   JUDGMENT ENTRY

         It is ordered that the APPEAL BE DISMISSED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Highland
County Common Pleas Court to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure. Exceptions.

McFarland, P.J. & Kline, J.: Concur in Judgment and Opinion.


                                          For the Court


                                          BY: ________________________
                                              William H. Harsha, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.